

117 S2869 IS: NFIP Risk Rating 2.0 Delay Act of 2021
U.S. Senate
2021-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2869IN THE SENATE OF THE UNITED STATESSeptember 28, 2021Mr. Rubio (for himself, Mr. Cassidy, Mrs. Hyde-Smith, and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo temporarily limit the authority of the Administrator of the Federal Emergency Management Agency to prescribe chargeable premium rates for flood insurance under the National Flood Insurance Program.1.Short titleThis Act may be cited as the NFIP Risk Rating 2.0 Delay Act of 2021.2.Premium rate freezeNotwithstanding section 1308(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(a)), during the period beginning on the date of enactment of this Act and ending on September 30, 2022, the chargeable premium rates for flood insurance coverage under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), as in effect on the day before that date of enactment— (1)shall remain in effect; and(2)may not be adjusted by the Administrator of the Federal Emergency Management Agency.